—In a proceeding pursuant to Election Law § 16-106 to set aside the results of a general election held on November 2, 1999, for the public office of Dutchess County Legislator for the 18th Legislative District, the appeal is from a final order of the Supreme Court, Dutchess County (Hillery, J.), dated January 26, 2000, which, inter alia, in effect, denied the petition.
Ordered that the appeal is dismissed, without costs or disbursements.
The appeal must be dismissed as academic (see, Matter of Hanington v Coveney, 62 NY2d 640). In any event, we reject the petitioner’s contentions that the results of the original canvas should be considered the final results of the election, or that the Supreme Court should have directed a new election. The Supreme Court was empowered to order a recanvass (see, Election Law § 16-106 [4]), and at the recanvass, the petitioner was afforded the opportunity to review the ballots, challenge *429them for defects, and raise any objections to the tabulation of the ballots (see, Matter of Cregg v Fisselbrand, 22 AD2d 342). Mangano, P. J., Thompson, Sullivan, Krausman and Goldstein, JJ., concur.